DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-13, 17-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snee (GB 2359849; cited by Applicant), in view of Schroedter (WO 0134926).
Regarding claim 1, Snee discloses a door handle adapter assembly (see fig 5) installable on a door and positionable adjacent a latch, the door handle adapter assembly comprising: a spindle (“the square spindle”; see at least page 14, lines 19-20) configured to engage a door handle and transfer an input rotational force from the door handle to the latch; a door handle adapter (11) including: a flange (upper 21 as viewed in fig 5) configured to position the door handle adapter against an exterior surface of the door (see fig 7); a hub (31) with a central aperture (32) configured to receive the spindle and further transfer the input rotational force from the spindle (see page 6, lines 19-21); a first engager (upper 34 as viewed in fig 5) extending from an outer circumference of the hub (see fig 5); a second engager (lower 34 as viewed in fig 5) opposite the first engager extending from the outer circumference of the hub (see fig 5); a plate (lower 21 as viewed in fig 5) connected to the flange (via 15, 16) and having a plate opening (bottom left 12 as seen in fig 5); a slider (leftmost 41 as viewed in fig 5) positioned between the plate and the flange (see fig 5), the slider having a slider opening therethrough (opening that is defined by the space between both 46), a side of the slider opening defining a first receiver (upper 46 as viewed in fig 5) and a second receiver (lower 46 as viewed in fig 5), the first receiver configured to engage the first engager (see page 12, lines 4-8) and the second receiver configured to engage the second engager (see page 12, lines 4-8) such that as the input rotational force is transmitted to the hub, thereby axially rotating the hub, at least one of the first engager and the second engager linearly displace the slider (see page 13, line 30 - page 14, line 2); the slider having a first spring stop (leftmost, upper 43, end of 43 that abuts 47 as viewed in fig 5) and a second spring stop (leftmost, lower 43, end of 43 that abuts 47 as viewed in fig 5), wherein the slider and the plate cooperatively form opposing sides (28 and 47) and an end of each of a first spring chamber (leftmost, upper 22 as viewed in fig 5) and a second spring chamber (leftmost, lower 22 as viewed in fig 5), a first spring (leftmost, upper 44 as viewed in fig 5) positioned within the first spring chamber between the slider (at 47) and the plate (at 28) with a first spring end (end of first spring that abuts 47 when the first spring is inserted on 43) against the first spring stop of the slider and configured to compress when the input rotational force is in a first direction and also when the input rotational force is in an opposing direction (see fig 5); 2U.S. Patent Application Serial No. 15/856,694 a second spring (leftmost, lower 44 as viewed in fig 5) positioned within the second spring chamber between the slider (at 47) and the plate (at 24)with a second spring end (end of second spring that abuts 47 when the second spring is inserted on 43) against the second spring stop of the slider and configured to compress when the input rotational force is in the first direction and also when the input rotational force is in the opposing direction (see fig 5); wherein the first spring chamber and the second spring chamber are oriented to hold the first spring in parallel with the second spring (the first and second spring are parallel as seen in fig 5) and the plate opening is located between the first spring chamber and the second spring chamber (see fig 5); and wherein when the first spring is in an extended position, the first spring stop is on an opposite side of the plate opening from an end of the first spring chamber defined by the plate (the first spring stop and the left end of the first spring chamber as viewed in fig 5 are on opposite sides of the plate opening 12).

Snee does not disclose a spacer being formed of a material softer and more compressible than the hub and the spindle, the spacer being positioned between the spindle and the hub. 

Schroedter, however, discloses that it is known in the art for a door lock (fig 2) to include a spacer (3) positioned between (see fig 2) a spindle (4) and a hub (7). The purpose for including the spacer is to reduce assembly errors caused by manufacturing tolerances (see paragraph 9 on page 1 of the machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the door handle adapter assembly disclosed by Snee with a spacer as taught by Schroedter in order to reduce assembly errors caused by manufacturing tolerances. Please note that given the combination, it follows that the spacer would be formed of a material softer and more compressible than the hub and the spindle since Schroedter teaches that the spacers can be plastic (see paragraph 11 on page 2 of the machine translation).
Regarding claim 5, Snee (in view of Schroedter) discloses the door handle adapter assembly according to claim 1, wherein the slider is linearly displaced in the same direction (i.e., toward the left as viewed in Snee fig 5) when the hub is axially rotated the first direction as when the hub is axially rotated the opposing direction.
Regarding claim 6, Snee (in view of Schroedter) discloses the door handle adapter assembly according to claim 1, wherein the first spring and the second spring maintain a torsional resistance against the input rotational force at all times (see Snee fig 5).
Claim 7 is rejected as applied to claim 1 above.
Claim 11 is rejected as applied to claim 5 above. 
Claim 12 is rejected as applied to claim 6 above. 
Claim 13 is rejected as applied to claim 7 above. 
Claim 17 is rejected as applied to claim 5 above. 
Claim 18 is rejected as applied to claim 6 above. 
Regarding claim 21, Snee (in view of Schroedter) discloses the door handle adapter assembly according to claim 1, wherein at least part of the plate opening and at least part of the slider opening are aligned with the central aperture of the hub to allow the spindle to pass through (the plate opening, the slider opening, and the central aperture are all aligned horizontally as viewed in fig 5. The central hub allows the spindle to pass through as the sliders are biased against the central hub to allow the spindle to pass through).

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Snee (GB 2359849; cited by Applicant), in view of Schroedter (WO 0134926), and in further view of Rickenbaugh et al. (US 20160083976), herein referred to as Rickenbaugh.
Regarding claim 2, Snee (in view of Schroedter) discloses the door handle adapter according to claim 1, wherein the spacer is a polymer (see paragraph 11 on page 2 of the machine translation of Schroedter). 

Snee does not explicitly disclose wherein the hub is formed of one of zinc, brass, steel, and aluminum.

Rickenbaugh, however, discloses that it is known in the art for a door lock assembly (fig 2) to include a hub (116) formed from materials such as zinc, steel, and brass (see paragraph 0027). The purpose for forming the hub from zinc, steel, or brass is to ensure a desired level of security for the door lock assembly (see paragraph 0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub disclosed by Snee to be formed from zinc, steel, or brass as taught by Rickenbaugh in order to ensure that the desired level of security for the door lock is achieved. 
Claim 8 is rejected as applied to claim 2 above. 
Claim 14 is rejected as applied to claim 2 above.
Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that “The spring guides in Snee do not include an opening therethrough, rather, there are separate spring guides 41, 42 that are positioned on opposite sides of cam follower 31”, Examiner respectfully disagrees. As stated in the rejection above, the springs opening is the opening of the slider formed between both ends of 46, and not the opening between the two sliders. (see rejection of claim 1 above). 
Regarding Applicant’s arguments that “Snee discloses a case portion (e.g., lower 21 as viewed in fig. 5) with a face aperture (13 as viewed in fig. 5). The face aperture 13 is not located between the spring abutment faces (28 as viewed in fig. 5). Moreover, the end of each of the spring abutment faces is on the same side of the face aperture as the end of the corresponding spring guide.” Examiner respectfully disagrees. The aperture that is equated to the plate opening is 12, not 13. The aperture 12 is located between the first and second spring chambers as recited in claim 1. Moreover, the end of the spring abutment face and the end of the corresponding spring guide are on opposite sides of the aperture 12 as seen in fig 5. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675